Case 1:20-mc-00051 Document1 Filed 01/28/20 Page 1 of 2

Stuart A. Krause, Esq.
Daniel P. Rubel, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of Americas
New York, New York 10036
(212) 223-0400
Attorneys for
Hugh Dickson and John Royle

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF HUGH DICKSON
AND JOHN ROYLE PURSUANT TO 28
U.S.C. § 1782 FOR DISCOVERY IN AID OF
FOREIGN PROCEEDINGS,

Civil Action No.:

 

 

APPLICANTS HUGH DICKSON AND JOHN ROYLE’S EX PARTE APPLICATION FOR
AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO TAKE DISCOVERY IN AID OF A
FOREIGN PROCEEDING

Applicants Hugh Dickson and John Royle (the “Receivers”) by and through their
counsel, Zeichner Ellman & Krause LLP, hereby apply for an order of judicial assistance,
pursuant to.28 U.S.C. § 1782, appointing Stuart A. Krause, Esq., as a Commissioner of the Court
to facilitate the issuance of subpoenas and the gathering of documentary evidence from Chelsea
Associates LLC, CohnReznick LLP, Marcum LLP, RECAP Chelsea Investment, LLC and
Albanese Organization Inc. for discovery to be used in a legal proceeding in the Cayman Islands,

and state as follows:

The requested relief is for the purpose of obtaining limited, but important, discovery for

use in connection with a foreign proceeding — an ongoing litigation in the Cayman Islands, in

1043997
Case 1:20-mc-00051 Document1 Filed 01/28/20 Page 2 of 2

which the applicants are court appointed receivers. The grounds for this Application are set forth
in the accompanying Memorandum of Law in Support of Application for Judicial Assistance

Pursuant to 28 U.S.C. § 1782 and the Declarations of John Royle and Adrian Mackay.

Dated: New York, New York

Jénviery 27 , 2020

 

ZEICHNER ELLMAN & SE LLP
By: LA,
Stu . Krause’ . eo
Daniél P. Rubél, Esq.
Attorneys fér

Hugh Dickson and John Royle
1211 Avenue of Americas
New York, New York 10036
(212) 223-0400
